FILE COPY




                                   No. 07-15-00415-CV


Matthew Bauman                               §     From the 223rd District Court
 Appellant                                           of Gray County
                                             §
v.                                                 December 7, 2015
                                             §
Aldridge Electric, Inc.                            Opinion Per Curiam
  Appellee                                   §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated December 7, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo